Citation Nr: 1401166	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a respiratory disability, claimed as to include chronic obstructive pulmonary disease, asthma, and emphysema.

2.  Entitlement to service connection for a respiratory disability, claimed as to include chronic obstructive pulmonary disease, asthma, and emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1976 and from January 1987 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The reopened issue of entitlement to service connection for a respiratory disability, claimed as to include chronic obstructive pulmonary disease, asthma, and emphysema addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A May 1998 rating decision denied service connection for emphysema and asthma; the Veteran did not submit documentation constituting new and material evidence, or indicate disagreement with that decision, within the one-year appeal period.

2.  Evidence submitted since the May 1998 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a respiratory disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim and remands it for further development.  As such, no discussion of VA's duties to notify or assist is necessary.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, supra.

Regardless of the RO's actions, to include if the RO reopens a claim and considers it on the merits, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In May 1992, the Veteran claimed entitlement to service connection for chest wall injury and chest congestion; this was denied in a June 1994 rating decision.  Subsequently, the Veteran claimed entitlement to service connection for emphysema and asthma, asserting symptoms to include chest congestion, constriction, shortness of breath, and chronic fatigue, as well as use of albuterol inhalers.  The RO denied that claim in the May 1998 rating decision on the basis that it was not well grounded, the evidence having not established treatment for those conditions in service or a diagnosis of those conditions within the one-year post-service period.  The May 1998 rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

Thereafter, in April 2007, the Veteran claimed entitlement to service connection for chronic obstructive pulmonary disease (COPD).  This claim was adjudicated on the merits in the October 2007 rating decision.  However, in light of the fact that the record at the time of the prior RO decisions contained diagnoses of COPD, and that the Veteran asserted similar symptomatology (as noted above) at the time of each claim, the Board finds that the present claim of service connection for COPD does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009).  Instead, the Board finds that it, like the Veteran's May 1997 claim for service connection for emphysema and asthma, was a claim to reopen the previously decided issue of entitlement to service connection for a respiratory disability.  Id.  Thus, the current claim is more appropriately characterized as a petition to reopen the previously denied claim for a respiratory disability.  

To that end, evidence submitted and obtained since the May 1998 rating decision includes the Veteran's records obtained from the Social Security Administration (SSA) in March 2011.  Therein, an October 1999 evaluation for the purposes of the Veteran's application for benefits from that agency reflects consideration of his history of respiratory symptoms, as well as his assertion of a potentially relevant in-service event; the October 1999 evaluation report shows that the Veteran reported having respiratory problems since 1988 or 1989, i.e., while he was on active duty, a fact not pertinent to his claim for disability benefits from the SSA.  This evidence is new, as it had not been previously considered by VA, and material as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted, and the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a respiratory disability is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board finds that further development is needed.  Specifically, no medical nexus opinion is of record as to the onset and etiology of the Veteran's current respiratory disability.  While the record documents the Veteran's long-term tobacco use, it also references (as discussed above) his assertion as to symptomatology in service beginning in approximately 1988 related to his military occupational specialty, as well as treatment for chest congestion in 1990.  The Board is prohibited from making medical determinations on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, remand is required so that a VA examination can be conducted.

Accordingly, the issue of entailment to service connection for a respiratory disability is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service respiratory symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for a VA examination to determine the onset and etiology of any respiratory disability found.  The claims folder should be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  After a complete physical examination, and based on review of the Veteran's record, the examiner must opine as to whether it is at least as likely as not that the Veteran's respiratory disability had its onset in service (to include whether any disease process diagnosed after service had its initial manifestation during service), or that any respiratory disability diagnosed after service is otherwise related to service or any incident therein.  The examiner should fully explain all opinions stated.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


